Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 6-10, 12-17 and 19-25 are pending. Claims 7, 10, 12-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/21/2021. Accordingly, claims 1, 4, 6, 8-9, and 22-25 are under examination.


IDS

The IDS filed 03/10/2022 was accompanied with the cited reference having an English abstract.
The English abstract is legible. However, the reference itself is illegible. In order for the non-English reference to be considered, the reference should be legible so that an English translation can be conducted or at least the chemical structures would be understood. However, the copy supplied is illegible. 
For example, the text and chemical structures on page 174 in the reference, are shown below. Note sections of the text and the chemical structures are difficult to make out at best and are illegible in some areas. For these reasons, a legible copy is needed for the reference in the IDS filed 03/10/2022 to be considered.

    PNG
    media_image1.png
    418
    549
    media_image1.png
    Greyscale



Election/Restrictions
Applicant's election with traverse of 1-9 and 22-25 in the reply filed on 06/21/2021 is acknowledged.  The traversal is on the ground(s) that The Examiner withdrew claims, including claim 7. However, claim 7 is directed to the "production method according to claim 1, wherein RP1 in the formula (2al) is independently at each occurrence an alkyl group, an alkoxy group, or a halogen atom." Therefore, claim 7 should have been included in Group II and examined. Applicant thus respectfully requests the Examiner to examine at least claim 7 together with the elected Group II claims. 
Examiner’s Response:
This is not found persuasive because as argued in the non-final mailed 07/14/2021, claim 7 requires the variable Rp1. However, the elected specie poly [4-(diacetoxyiodo)] styrene, lacks the variable Rp1. The elected specie does not contain the Rp1 variable, rather a  hydrogen. The elected species were displayed in the non-final and are shown immediately below.

    PNG
    media_image2.png
    435
    953
    media_image2.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 06/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-4, 6, 8-9, and 22-25, in the final mailed 02/18/2022, has been modified.
The 103(a) rejection of claims 1-4, 6, 8-9, and 22-25 over Kitamura et al. (A Practical and Convenient Fluorination of 1,3-Dicarbonyl Compounds Using Aqueous HF in the Presence of Iodosylbenzene, Organic Letters, Vol. 13, No. 9, pp. 2392-2394, Published 2011) and Togo et al. (Polymer-Supported Hypervalent Iodine Reagents, Synlett, No. 12, pp. 1966-1975, Published 2002), in the final mailed 02/18/2022, has been modified.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  Claims 22 and 23 incorporate steps B and C into the current process.  Steps B and C are not recited in claim 1. Appropriate correction is required.

This objection can be overcome by amending the claims to include the word “further” immediately preceding the phrases “comprising step B” and “comprising step C”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-9, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the main chain" on the 4th page of claim 1, line 19 and on pages 5 and 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is unclear what is meant by the main chain of claim 1. For example, it is not known if divalent groups interrupt the alkanediyl or hang off of the alkanediyl. For example, a divalent oxygen group could be an ether group that interrupts the alkanediyl or hang off of the alkanediyl as an alcohol.
Additionally, the 1 to 100 length within the main chain is not understood. It is not known if the 1 to 100 refers to carbons or atoms. The specification in paragraphs 58 and 68 contemplate the main chain and/or the length of 1 to 100 but do not define the units of 1 to 100. 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Independent claim 1 was amended to explicitly and clearly define the identity of the linker.

Examiner’s response:
	The indefiniteness of the claims stem from the identity of the main chain of the linker and the unitless length of 1 to 100.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 8-9, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (A Practical and Convenient Fluorination of 1,3-Dicarbonyl Compounds Using Aqueous HF in the Presence of Iodosylbenzene, Organic Letters, Vol. 13, No. 9, pp. 2392-2394, Published 2011) in view of Togo et al. (Polymer-Supported Hypervalent Iodine Reagents, Synlett, No. 12, pp. 1966-1975, Published 2002).
Interpretation of Claims

    PNG
    media_image3.png
    263
    785
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    244
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    267
    782
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    188
    779
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    781
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    195
    777
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    61
    779
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    399
    775
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    135
    778
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    435
    777
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    273
    773
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    166
    770
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    167
    779
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    127
    774
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    236
    768
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    302
    774
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    344
    773
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    131
    781
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    97
    779
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    167
    771
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    270
    782
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    237
    768
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    99
    773
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    98
    784
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    157
    771
    media_image27.png
    Greyscale


	Due to the indefiniteness of claim 1 and with compact prosecution in mind, the main chain and the 1 to 100 length is the polymeric back bone of elected specie of poly [4-(diacetoxyiodo)] styrene.
The claims are being examined to the extent of the elected specie: Polymer (2a1) being poly [4-(diacetoxyiodo) styrene], the organic compound as ethyl 3-oxo-3-phenylpropanoate, the fluorinated organic compound as ethyl 2-fluoro-3-oxo-3-phenylpropanoate, the fluorine source is MFn, and wherein the oxidant (C) is the oxidants listed in claims 24-25.
    PNG
    media_image2.png
    435
    953
    media_image2.png
    Greyscale


Scope of the Prior Art
	Kitamura et al. teach the fluorination of the elected ethyl 3-oxo-3-phenylpropanoate to ethyl 2-fluoro-3-oxo-3-phenylpropanoate in the presence of the monomer of the current poly [4-(diacetoxyiodo) styrene] and aqueous HF, current MFn (Table 1). Kitamura et al. teach the activation of the monomer with HF (Scheme 1). The aqueous is the liquid in claim 23.

Ascertaining the Difference
	Kitamura et al. does not teach the use of the instant polymer (2a1), poly [4-(diacetoxyiodo) styrene] nor the mass%, mass average weight, nor the separation of the polymer, nor the oxidation of the separated polymer with and oxidant (C).

Secondary Reference
	Togo et al. teach the elected polymer of poly [4-(diacetoxyiodo) styrene] and the method to make the elected polymer (p. 1967). Togo et al. teach overlapping monomers as taught by Kitamura et al. (see Togo et al. Figure 1). 
	Togo et al. teach polymer-supported reagents have become important and popular. The major advantages of the use of these polymer-supported hypervalent iodine reagents are as follows.
Reactions can be monitored by standard methods such as TLC, GC, HPLC, etc.
Reaction products can be obtained by simple filtration to remove the polymer-supported reagent.
Regeneration and reuse of the recovered polymer-supported reagents are possible, thus providing an environmentally benign system. 
Low toxicity and low explosiveness due to the polymer can be achieved (p. 1966 right column).
Togo et al. teach, “Thus, polymer-supported hypervalent iodine compounds are environmentally friendly reagents, and have wide applicability to organic synthesis in the chemical and pharmaceutical industries (p. 1996, right column).
Togo et al. goes on to teach numerous chemical reactions with the monomer hypervalent iodine compounds being substituted by the polymer-supported hypervalent iodine compounds (See Tables 1-6, 9-10, 12-13).  
Togo et al. teach a polymer-supported hypervalent iodine compound fluorinated in HF (Top right column, P. 1971).
Additionally, Togo et al. teach polymer-supported hypervalent iodine compounds in numerous chemical reactions (See entire document).
Concerning claim 9 and the mass average molecular weight in the range of 500 to 1000000. Togo et al. teach a method of producing the current polymer (p. 1967).
Concerning claims 22 and 23 and the point at which the polymer is separated from a reaction liquid and the point at which the polymer is subjected to the oxidant, Togo et al. teach the polymer species can be recovered quantitatively by simple filtration (instant claims 22-23) (p. 1974, right column). This recovering is the currently claimed separating. Togo et al. teach their regeneration and reuse for the same reactions can be achieved (p. 1974, right column). Togo et al. goes on to teach the regeneration of the poly [4-(diacetoxyiodo)] styrene via peracetic acid with subsequent reuse (p. 1969, left column).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have tried the currently elected polymer-supported hypervalent iodine compound taught by Togo et al. in the fluorination reaction taught by Kitamura et al with a reasonable expectation of success. 
Additionally, it would have been obvious to substitute the monomer taught by Kitamura et al. with the currently elected polymer taught by Togo et al. in the fluorination reaction taught by Kitamura et al. with a reasonable expectation of success.
The ordinary artisan would have been motivated to do so to obtain the major advantages associated with the polymer-supported hypervalent iodine reagents taught by Togo et al. (p. 1966 right column). Moreover, the ordinary artisan would have utilized the polymer-supported hypervalent iodine because Togo et al. teach the polymer-supported hypervalent iodine compound is are environmentally friendly (p. 1996, right column).
The reasonable expectation of success came from the numerous chemical reactions that substitute the monomer hypervalent iodine compounds for the polymer-supported hypervalent iodine compounds taught by Togo et al. (See Tables 1-6, 9-10, 12-13). Additionally the reasonable expectation of success came from the numerous chemical reactions involving polymer-supported hypervalent iodine compounds (entire document). Especially, the fluorinated version of the polymer-supported hypervalent iodine compound in the presence of HF (Top right column, P. 1971).
Moreover, a reasonable expectation of success was present because Togo et al. teach polymer-supported hypervalent iodine compounds have wide applicability to organic synthesis in the chemical and pharmaceutical industries (p. 1996, right column).
Concerning claim 9 and the 1 mass% or more, and the mass average molecular weight in the range of 500 to 1000000. The instant specification recites (par. 72) that each polymer can be produced according to a known production method. Togo et al. teach a known method of producing the instant polymer (p. 1967). Due to Togo et al. satisfying the specification requirement of a known method, the resulting polymer taught by Togo et al. would have been substantially identical to the currently claimed polymer.
Substantially identical methods result in substantially identical products. Due to the prior art teaching a substantially identical method as in the current invention, the polymer taught by Togo et al. would have had the current 1 mass% or more, and the mass average molecular weight in the range of 500 to 1000000, Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claims 22 and 23 and the point at which the polymer is separated and the point at which the polymer is subjected to the oxidant, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning claim 24-25, it would have been obvious with an expectation of success to utilize peracetic acid due to Togo et al. teach the regeneration of the poly [4-(diacetoxyiodo)] styrene via peracetic acid with subsequent reuse (p. 1969, left column).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant respectfully maintains that the claimed invention is not obvious because a person having ordinary skill in the art would have lacked motivation to combine Kitamura with Togo in the alleged manner.
The iodine-containing compounds of Kitamura are thus clearly not polymers as required by Applicant's claims.

Examiner’s response:
Motivation to combine Togo with Kitamura is argued above in the 103 rejection. The main motivation are the advantages taught by Togo when using the polymer supported hypervalent iodine compound.

Applicant argues:
Togo discloses iodine-containing polymers, such as the following polymers, which may correspond to formula (2al): See page 12 of remarks filed 06/21/2022.
Togo teaches that these polymers can be used for various oxidative functional group substitutions. See, for instance, section 1 of Togo. In fact, Togo teaches that these polymers can be used in various reactions. For example, Table 1 of Togo shows iodination of aromatic compounds. Further, in Equation 7 of Togo, fluorine is introduced by cleaving the double bond.
Applicant then argues the yield in the iodination is higher with 1a (iodine-free polymer) than with 2a (iodine-containing polymer) in Table 1 of Togo.

Examiner’s response:
The examiner notes the monomer hypervalent iodine compound 1a does have a higher yield than the polymer supported hypervalent iodine compound 2a in Table 1 of Togo. However, this argument is moot. The reasons for utilizing the polymer versions of the hypervalent iodine compounds as taught by Togo was not to achieve an identical or greater yield but rather:
Reactions can be monitored by standard methods such as TLC, GC, HPLC, etc.
Reaction products can be obtained by simple filtration to remove the polymer-supported reagent.
Regeneration and reuse of the recovered polymer-supported reagents are possible, thus providing an environmentally benign system 
Low toxicity and low explosiveness due to the polymer can be achieved (p. 1966 right column).
Therefore even if the yields were shown to be less by Togo, motivation was supplied by Togo to utilize the polymer version of the hypervalent iodine compounds. See above e)-h).

Applicant argues:
With respect to fluorination, Togo only teaches that fluorine is introduced by cleaving the double bond. Furthermore, the reaction to obtain a fluorinated organic compound (laf) from other organic 13 Masahiro HIGASHI et al.Attorney Docket No. 2020-2514ASerial No. 17/041,731June 21, 2022compounds (la) and the reaction to obtain a fluorinated organic compound (lbf) from an organic compound (lb) are not obvious from Togo because these reactions do not involve cleavage of the double bond.
	In rebuttal to Applicant's arguments above, which were presented in the response filed January 11, 2022, the Examiner contends that the reactions of Togo are not limited to olefinic carbons, that it is not described that fluorination of a carbon adjacent to a carbonyl does not occur, and that the present invention would have been envisaged in view of Kitamura, in which fluorination of a carbon adjacent to a carbonyl using a monomer occurs. See pages 19-20 of the Office Action.
	
Examiner’s response:
The immediately above rebuttal is not being utilized in this office action. Instead the prior art supplies both motivation to combine and supplies a reasonable expectation of success. 


Applicant argues:
It is common technical knowledge that small molecules and polymers differ in various properties, such as solubility. In addition, in the presently claimed invention, the solubility of the iodine-containing polymers contributes greatly to the reaction. Thus, a person having ordinary skill in the art would have recognized it to be unreasonable to conclude that the same reaction will occur with polymers as with monomers.

Examiner’s response:
Applicant’s position has been considered. However, Togo as argued above, supplied numerous chemical reactions that substitute the monomer hypervalent iodine compounds for the polymer-supported hypervalent iodine compounds (See Tables 1-6, 9-10, 12-13). If the substitution of the polymer in place of the monomer was lacking a reasonable expectation of success, Togo has not stressed this. In-fact, Togo suggests the opposite by supplying numerous examples of chemical reactions where the polymer is used in place of the monomer. It is therefore reasonable to expect the polymer can be utilized in place of the monomer. 

Applicant argues:
It cannot be understood from Togo whether fluorination of a carbon adjacent to a carbonyl occurs. The Examiner's conclusion is thus clearly based on hindsight reasoning in view of a reading of the present application, in which fluorination of a carbon adjacent to a carbonyl occurs.

Examiner’s response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The prior art, Togo was argued above to motivate the ordinary artisan in trying the currently claim polymers and supplied a reasonable expectation of success by pointing to numerous examples where the polymer could be utilized in place of the monomer. 

Applicant argues:
In addition, in Togo, a polymer with an IF2 group is used for fluorination without using HF as a hypervalent iodide. In other words, the polymer used is different from that in the presently claimed invention, and the fluorine source is also different from that in the presently claimed invention. Therefore, since both the polymer and the fluorine source are different, a person having ordinary skill in the art clearly would have had no reasonable expectation that the reaction of the present invention would proceed in view of the deficient teachings of Togo.  

Examiner’s response:
The above rejection cites Togo as showing HF can be utilized with the currently claimed polymer. Concerning Togo showing a fluorination using a different polymer, this does not preclude a reasonable expectation of success. 
For example, as argued above Togo supplies numerous chemical reactions showing the polymer can be used in place of the monomer and teaches polymer-supported hypervalent iodine compounds have wide applicability to organic synthesis in the chemical and pharmaceutical  industries (p. 1996, right column). This statement is counter to applicant’s arguments that a reasonable expectation of success of the current reaction does not exist. 
Additionally, arguing the absence of the current reaction in Togo precludes any and all expectations of success flies in the face of the teachings of Togo. Togo teach numerous examples of the replacement of the monomer with the polymer to strengthen the argument that the polymer version has wide applicability to organic synthesis in the chemical and pharmaceutical industries and can be used in place of the monomer compound. Togo’s purpose was not to limit one from trying chemistries with the current polymer but rather encouraging one to do so. With the monomeric reaction already existing in the prior art, and after reading Togo, one attempting the reaction with the polymer is not an extraordinary leap of faith.

 From the numerous teachings of the polymer being utilized in place of the monomer there was a reasonable expectation of success that the polymer can be used in place of the monomer. Thus, trying the current reaction and utilizing the current polymer is well within reason. 

Conclusion
Claims 1, 4, 6, 8-9, and 22-25 are rejected. No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628